Citation Nr: 0732323	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
back disability.  

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  

In January 2006, the case was remanded for further 
evidentiary development.  It has now been returned to the 
Board for appellate review.  

A motion to advance this case on the Board's docket was 
granted by the Board on October 9, 2007.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The medical evidence does not show that the veteran's 
currently diagnosed back disability is related to disease or 
injury in service.  


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, 
active military service and arthritis of the spine may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a September 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  In a January 2006 letter, he was 
again advised of what information and evidence is needed to 
substantiate the claim for service connection, as well as the 
division of responsibilities with regard to obtaining 
evidence.  The case was last readjudicated in May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
treatment records, VA treatment records, VA examination 
reports, and the veteran's own statements.  He testified at a 
personal hearing before the undersigned in September 2005.  
In June 2007, the veteran responded that he had no other 
information or evidence to submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information and provided personal testimony and written 
statements.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran contends that he is entitled to service 
connection for a back disability.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted because the evidence does not establish that the 
veteran's current back disability began in or is otherwise 
related to his active military service.  

An undated preinduction examination and one dated in April 
1951 do not mention a pre-service back injury, and the 
veteran's spine was found to be clinically normal.  The 
service medical records do not show any entries for 
complaints of back pain or any treatment for the back.  The 
June 1953 separation examination report reflects the veteran 
reported that his back gave him trouble.  Physical 
examination was negative, and his spine was assessed as 
normal.  

A VA Hospital Summary report indicated that the veteran was 
hospitalized from July 26, 1967 to August 17, 1967.  The 
diagnosis was low grade arthritis of undetermined origin.  It 
was noted that the veteran was admitted with complaints of 
back pain in the gluteal region and left leg.  He stated that 
he the pain began approximately one and a half years ago.  No 
specific cause could be found and he was discharged and 
advised to take Aspirin.  

Private medical records dated from November 1995 to April 
2002 indicate that the veteran was seen for chiropractic 
adjustments and physical therapy for his back on a regular 
basis.  An MRI in March 2004 showed mild changes of 
degenerative disc disease at the L4-5 level.  The lumbar 
spine was otherwise unremarkable.  

At a VA examination in September 2003, the veteran related 
that, at about age 10, he fell off of a stool, injured his 
back, and he experienced intermittent pain since.  The pain 
became more frequent and severe during his active service.  
Physical examination revealed some limitation of motion but 
no tenderness or spasm of the lumbar spine.  The examiner 
rendered a diagnosis of low back strain.  

He testified at a personal hearing before the undersigned in 
September 2005.  He related that there was no specific in-
service incident or injury to which his constant back pain 
was related.  He attributed it to the rigors involved with 
handling heavy artillery ammunition and working with the 
artillery guns.  He recalled that he sustained a back injury 
in childhood, but it fully resolved prior to his induction 
into active service.  He participated in sports in school and 
other activities without limitation.  He acknowledged that he 
did not seek any medical treatment for his back in service.  
He denied any post-service injury, as his post-service 
employment did not involve heavy lifting.  In a February 2006 
written statement, he related that he could not recall if 
there was a specific incident in service in which he injured 
his back.  However, he stated that "you don't complain in 
combat."

Private medical records dated from January to December 2005 
show that the veteran was treated for various conditions, 
including degenerative joint disease.  

Upon VA examination in December 2006, the veteran related 
that he initially injured his back when he was a young boy.  
However, he re-injured his back when he was moving artillery 
and howitzers in service.  He experienced a few episodes in 
service, but he did not seek treatment.  He did report back 
pain at his separation examination.  The pain radiated to his 
left buttock and it is still there.  It had been getting 
worse over the past few years.  After a thorough clinical 
examination, the veteran was diagnosed with lumbar 
sprain/strain and lumbar degenerative disc disease.  The 
examiner reported that he reviewed the veteran's claims file.  
He opined that it was less likely that the veteran's current 
back condition was due to his military service.  He based his 
opinion on the fact that the veteran gave a history of lower 
back pain prior to entering service, and he did not seek any 
treatment in service.  

Without medical evidence of a nexus between the veteran's 
current back disability and his military service, service 
connection cannot be established.  There was no mention of a 
back disability at the time the veteran entered active duty; 
hence, he would be presumed to have been accepted into 
service in sound condition.  However, the service medical 
records do not reflect that he was seen for any complaints 
related to a back injury.  The veteran has testified that he 
was in combat in Korea, but did not report any specific 
injury.  Rather, he attributed his back trouble to the 
movement of heavy equipment.  His DD Form 214 does not reveal 
any combat citations.  Regardless, without a medical nexus 
between the veteran's military service and any currently 
diagnosed disability, service connection cannot be granted.  
See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996) (38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder).  

Moreover, the medical evidence fails to show that the veteran 
suffered from arthritis of the lumbar spine within one year 
after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated.  In 
fact, the earliest documentation showing the veteran was seen 
for complaints of back pain after his discharge from service 
is dated in 1967, more than 10 years after his release from 
active duty.  At that time, he reported pain began one and a 
half years previously.  Therefore, service connection is also 
not warranted on a presumptive basis or on the basis of 
chronicity.  

While the veteran contends that his current back disability 
is related to his period of active military service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He has not submitted medical statements to support 
his contention.  In this regard, he is competent to identify 
the presence of symptoms that may be associated with a back 
disability, i.e., pain, etc.  However, he is not competent to 
relate any currently diagnosed disability to his military 
service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for a back disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


